Cite as 2013 Ark. 314

                SUPREME COURT OF ARKANSAS
                                       No.   CR-12-242

                                                  Opinion Delivered   September 5, 2013


RUSTY MEEK                                        PRO SE MOTION FOR BELATED
                               APPELLANT          APPEAL [JACKSON COUNTY
                                                  CIRCUIT COURT, 34CR-09-36,
v.                                                HON. HAROLD S. ERWIN, JUDGE]

STATE OF ARKANSAS
                                 APPELLEE         APPEAL DISMISSED; MOTION
                                                  MOOT.


                                      PER CURIAM

       In 2010, appellant Rusty Meek pled guilty to possession of a controlled substance with

intent to deliver (methamphetamine), possession of a controlled substance (hydrocodone), and

possession of drug paraphernalia with intent to use. He was sentenced as a habitual offender,

and an aggregate sentence of 240 months’ imprisonment was imposed along with an

additional 120 months’ suspended imposition of sentence.

       Appellant subsequently filed in the circuit court a timely, verified pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2010) and a

motion for production of the transcript at public expense. The petition and motion were

denied by the circuit court without a hearing. Appellant timely filed a notice of appeal from

the order, but he did not tender the record to this court within ninety days of the notice of

appeal as required by Arkansas Rule of Appellate Procedure–Criminal 4(b) (2012).1 Appellant

has filed in this court a pro se motion for belated appeal. Because the notice of appeal was


       1
       The record was tendered 456 days after the notice of appeal was filed.
                                      Cite as 2013 Ark. 314

timely, we treat the motion as a motion for rule on clerk pursuant to Arkansas Supreme Court

Rule 2-2(b) (2010) to perfect the appeal rather than as a motion for belated appeal. Wilmoth

v. State, 2010 Ark. 315 (per curiam).

       Notwithstanding, we need not consider appellant’s grounds for rule on clerk because

it is clear from the record that he could not prevail on appeal if the motion were granted. An

appeal from an order that denied a petition for postconviction relief will not be permitted to

go forward where it is clear that the appellant could not prevail. Denson v. State, 2013 Ark.

209 (per curiam). A review of the Rule 37.1 petition and the order reveals no error in the

circuit court’s denial of the petition because the claims for postconviction relief advanced by

appellant were either not cognizable claims in postconviction proceedings or conclusory in

nature and without factual substantiation sufficient to establish a meritorious claim for

postconviction relief.

       At the outset, we note that this court does not reverse a denial of postconviction relief

unless the circuit court’s findings are clearly erroneous. Banks v. State, 2013 Ark. 147. A

finding is clearly erroneous when, although there is evidence to support it, the appellate court,

after reviewing the entire evidence, is left with the definite and firm conviction that a mistake

has been committed. Hickey v. State, 2013 Ark. 237, ___ S.W.3d ___ (per curiam).

       In the Rule 37.1 petition, appellant presented three grounds for relief and alleged that

he was entitled to an evidentiary hearing.2 Rule 37.3 provides for summary disposition of


       2
         Appellant alleged ineffective assistance of counsel, prosecutorial misconduct, lack of
diligence on the part of his trial counsel, and denial of a speedy trial. We will address the lack-
of-diligence and ineffective-assistance-of-counsel claims together.

                                                2
                                     Cite as 2013 Ark. 314

petitions where it can be conclusively shown on the record or on the face of the petition that

the allegations have no merit. Daniels v. State, 2013 Ark. 208 (per curiam). Because we

determine that the allegations in appellant’s petition were without merit, the circuit court did

not err in summarily denying the petition.

       Two of the grounds asserted in the petition—allegations of prosecutorial misconduct

and a speedy-trial violation—were not cognizable claims in a Rule 37.1 proceeding because

appellant entered a guilty plea. When a judgment is entered on a plea of guilty, with the

exception of certain issues concerning sentencing, the only claims cognizable in a Rule 37.1

proceeding are those asserting that the petitioner’s plea was not entered intelligently and

voluntarily or that it was entered without effective assistance of counsel. Thacker v. State, 2012

Ark. 205 (per curiam); Scott v. State, 2012 Ark. 199, ___ S.W.3d ___; Sandoval-Vega v. State,

2011 Ark. 393, 384 S.W.3d 508 (per curiam). Here, appellant alleged in the petition that the

prosecutor engaged in harassing and intimidating interrogation tactics of a potential defense

witness and that he was denied a speedy trial as a result of counsel’s requests for two

continuances.    Because appellant failed to demonstrate that his plea was not entered

intelligently and voluntarily or that he entered the plea without effective assistance of counsel,

his claims were not cognizable.

       Moreover, allegations of prosecutorial misconduct and a speedy-trial violation are

claims of trial error and are not cognizable in a Rule 37.1 petition. Scott, 2012 Ark. 199, ___

S.W.3d ___ (claims of prosecutorial misconduct are not cognizable in Rule 37.1 proceedings);

Sandoval-Vega, 2011 Ark. 393, 384 S.W.3d 508 (claims of prosecutorial misconduct and of


                                                3
                                     Cite as 2013 Ark. 314

speedy-trial violations are not cognizable in Rule 37.1 proceedings). Such claims of trial

error, even those of a constitutional dimension, must be raised at trial and on appeal.3 Watson

v. State, 2012 Ark. 27 (per curiam).

       Appellant’s remaining grounds for relief alleged that counsel was ineffective on the basis

that counsel failed to “exercise reasonable diligence and skill,” only allowed attorney-client

contact on court dates, and breached the attorney-client privilege by “divulging confidential

information” to the prosecutor.4

       In an appeal from a circuit court’s denial of a petition for postconviction relief under

Rule 37.1, the sole question presented is whether, based on the totality of the evidence, the

circuit court clearly erred in holding that counsel’s performance was not ineffective under the

standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). Hickey, 2013 Ark. 237,

___ S.W.3d ___. Under the two-prong Strickland test, a petitioner raising a claim of

ineffective assistance of counsel must first show that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the petitioner by the Sixth

Amendment to the United States Constitution. Id. A petitioner making an ineffective-

assistance-of-counsel claim must show that counsel’s performance fell below an objective

standard of reasonableness. Dansby v. State, 347 Ark. 674, 66 S.W.3d 585 (2002). In doing


       3
        Except where the defendant enters a conditional plea of guilty pursuant to Arkansas
Rule of Criminal Procedure 24.3(b) (2012), no appeal shall be taken from a judgment entered
on a plea of guilty. Ark. R. App. P.–Crim. 1(a) (2012).
       4
        Specifically, appellant asserted that counsel gave information to the prosecutor regarding
a potential witness and trial strategy; however, appellant failed to specify what information was
shared with the prosecutor or to provide factual substantiation for this claim.

                                                4
                                      Cite as 2013 Ark. 314

so, the petitioner must overcome a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance. State v. Harrison, 2012 Ark. 198, ___ S.W.3d

___. The petitioner has the burden of overcoming the presumption by identifying specific

acts and omissions that, when viewed from counsel’s perspective at the time of trial, could not

have been the result of reasonable professional judgment. Thompson v. State, 2013 Ark. 179

(per curiam).

       With respect to the second prong of the test, the petitioner must show that counsel’s

deficient performance so prejudiced petitioner’s defense that he or she was deprived of a fair

trial. Holloway v. State, 2013 Ark. 140, ___ S.W.3d ___. To establish prejudice and prove

that he was deprived of a fair trial due to ineffective assistance of counsel, a petitioner who has

pled guilty must demonstrate a reasonable probability that, but for counsel’s errors, he would

not have entered a guilty plea and would have insisted on going to trial. Scott, 2012 Ark. 199,

___ S.W.3d ___. A petitioner who has entered a guilty plea normally will have considerable

difficulty in proving any prejudice, as the plea rests upon an admission in open court that the

petitioner did the act charged. Id. A petitioner under Rule 37.1 must allege some direct

correlation between counsel’s deficient behavior and the decision to enter the plea. Id. The

burden is entirely on a petitioner in a Rule 37.1 proceeding to provide facts that affirmatively

support a claim of prejudice. Thompson v. State, 2013 Ark. 179 (per curiam). Conclusory

statements cannot be the basis of postconviction relief. Id.

       Unless a petitioner makes both showings, it cannot be said that the conviction resulted

from a breakdown in the adversarial process rendering the result unreliable. Springs v. State,


                                                5
                                       Cite as 2013 Ark. 314

2012 Ark. 87, 387 S.W.3d 143. There is no reason for a court deciding an ineffective-

assistance-of-counsel claim to address both components of the Strickland standard if the

petitioner makes an insufficient showing on one of the prongs. Id. (citing Strickland, 466 U.S.

at 697).

       Here, appellant failed to demonstrate the requisite prejudice that, but for counsel’s

alleged errors, he would not have pled guilty and would have demanded a trial. Moreover,

appellant’s claims of counsel’s ineffectiveness are conclusory, as he did not provide any factual

substantiation in support of his allegations.

       Finally, we find no error in the circuit court’s denial of appellant’s motion for

production of the transcript at public expense. Appellant alleged in the motion that he was

indigent and that the transcript was necessary to prove his allegations that counsel requested

a continuance, that counsel made “disgruntled remarks” regarding payment of fees,5 that

counsel “harbored hidden animosity” toward appellant, and that the prosecutor engaged in

prosecutorial misconduct, which appellant contends will further prove that counsel breached

the attorney-client privilege. Appellant did not state a ground to warrant production of the

transcript at public expense.        Indigency alone does not entitle a petitioner to free

photocopying. Koontz v. State, 2013 Ark. 181 (per curiam). To be entitled to a copy of the

transcript at public expense, a petitioner must show a compelling need for the transcript to

support a specific allegation contained in a timely petition for postconviction relief. Id. The

allegations contained in appellant’s petition for postconviction relief were either not


       5
           The record reflects that appellant was represented by a public defender.

                                                 6
                                    Cite as 2013 Ark. 314

cognizable claims in a Rule 37.1 proceeding or did not demonstrate the requisite prejudice

required to support a claim of ineffective assistance of counsel, and nothing contained in the

transcript will transform appellant’s allegations into proper Rule 37.1 claims. Therefore, we

are satisfied that the circuit court did not err in denying the motion for transcript.

       Appeal dismissed; motion moot.



       Rusty Meek, pro se appellant.

       No response.




                                               7